1. THE COURT decided that the 4th section of the act of 1857, in relation to interest, absolutely repeals all conflicting laws, and all laws inflicting penalties. See Sess. Laws [HI.] 1857, pp. 45, 46.
2. That therefore all forfeitures accruing under all acts prior to the one above cited, are inoperative and cannot be enforced;
3. That by the act of 1857, any person taking, or contracting to take, since the passage thereof, any higher interest than ten per cent., forfeits the whole amount of interest reserved.
In relation to the making of a note on Sunday, the court decided that it was not, for that reason, void—that the good order and peace of society were not disturbed thereby.